PROYOSTY, J.
The court, considering that the case has not been tried on the validity of the assessment upon which the adjudication of 1895 was based, deems that, in the interest of justice, it should be remanded for further trial on the question of how true is the recital of the tax collector’s deed that the notice required by the Constitution was served on the tax debtors, and, if such notice was served, in what manner it was served; also whether the 320 acres were entered by Chas. Petrovic at one time and as one body of land, and, if so, whether the land has continued ever since to be one body of land, and whether Chas. Petrovic entered any other land in the same parish; also-whether the warrantors are the heirs of O’Bierne, and, if so, whether they are the only heirs of O’Bierne in the parish where the land is situated; also whether taxes were-at any time paid on the property when similarly assessed to the heirs- of O’Bierne.
For the purpose of reopening the case to take evidence on these points, - the judgment is set aside and the ease is remanded; costs of this appeal to be paid by defendants.